— Appeal from an order of the Supreme Court at Special Term (Hughes, J.), entered December 21,1981 in Columbia County, which granted a motion by plaintiff for a preliminary injunction and denied a motion by defendant for summary judgment dismissing the complaint. Plaintiff Paley is the owner of real property acquired by deed from defendant dated July 3,1963. That deed provided that a sewer system would be maintained for his benefit and for that of other property owners in the area by the North Shore Sewerage Disposal Corporation upon the payment of an annual fee of $25. Such service was furnished by that corporation until it was dissolved, by operation of law, on December 15,1970. Thereafter, defendant supplied sewerage service under the same terms and conditions until December 31, 1981, when such service was terminated by defendant as economically unfeasible. This action for a judgment declaring the rights of the parties and for injunctive relief was commenced on October 26,1981, and following plaintiff’s successful motion for a preliminary injunction enjoining defendant from disconnecting sewerage service and directing that service be maintained during the pendency of the action, this appeal ensued. The order should be affirmed. Plaintiff has established those factors necessary to entitle him to temporary injunctive relief. Certainly irreparable harm will occur upon the termination of sewerage services, both to plaintiff and adjoining property owners. Defendant’s continued maintenance of this service subsequent to the dissolution of North Shore Sewerage Disposal Corporation, a wholly owned subsidiary of defendant, was in accordance with a covenant of service contained in plaintiff’s deed and upon which he was entitled to rely. Having no adequate remedy at law, injunctive relief is proper. Moreover, defendant’s contention that it is entitled to the benefits of the provision of the Transportation Corporations Law relating to the abandonment of sewerage systems is without merit, for clearly defendant is not a “sewage-works corporation” (Transportation Corporations Law, § 119, subds 2,4; Town of Clifton Park v Rivercrest Sewerage Disposal Corp., 81 AD2d 982). Order affirmed, with costs. Mahoney, P. J., Sweeney, Kane and Casey, JJ., concur.